Citation Nr: 1524901	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  07-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a separate disability rating for urinary hesitancy and nocturia as neurologic residuals of service-connected spinal stenosis of the lumbar spine status post laminectomy for the period prior to September 7, 2007.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran and his spouse testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a May 2012 decision, the Board denied, among other issues (1) a rating in excess of 20 percent prior to September 7, 2007 for spinal stenosis of the lumbar spine (lumbar spine disability) and (2) a rating in excess of 40 percent as of November 1, 2007 for the service-connected lumbar spine disability.  

The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  

In November 2012, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2012 Board decision as to those issues, and remanded them for compliance with the terms of the JMR.  

In the May 2012 decision, the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board directed, essentially, that if the Veteran's disability rating or combined rating did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) (schedular TDIU) then the agency of original jurisdiction (AOJ)  must refer the case to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU, consistent with 38 C.F.R. § 4.16(b).  The AOJ has not returned the TDIU issue to the Board and the claims file does not show that there has been a subsequent adjudication of this issue.  It would therefore be premature to further discuss this issue.  

In a September 2013 decision, the Board denied a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability for the period prior to September 7, 2007.  The Veteran appealed the denial to the Court.  In November 2014, the Court issued a decision in which it vacated that part of the September 2013 decision that denied a separate disability rating for urinary hesitancy and nocturia as neurologic residuals of the appellant's service-connected lumbar spine disability prior to September 7, 2007 and remanded that matter for further proceedings consistent with its decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2012 JMR, the Parties agreed that the vacated May 2012 Board decision did not include "adequate" reasons and bases as to whether a separate rating was warranted for the Veteran's urinary hesitancy and nocturia as neurologic residuals of his service-connected lumbar spine disability.  

In the November 2014 decision, the Court noted that in the September 2013 decision, the Board denied a separate rating for the period prior to September 7, 2007 for the Veteran's urinary hesitancy and nocturia as a residual of his service-connected spine condition.  In so doing, the Board determined that VA had satisfied its duty to assist by providing the Veteran a medical examination in November 2005.  The Board found that evidence against the claim included the Veteran's denial of any bladder problems during the November 2005 examination as well as a neurologist's assessment in September 2005 and August 2007 that the Veteran had no bladder disturbance.  

In the November 2014 decision, the Court referred to the above and stated that the Board "did not address, however, the specific question of whether the duty to assist obligated VA to provide a further medical examination following the Court's November 2012 remand."  

Before the Court, the Veteran contended that the Board erred by not obtaining a medical opinion as to whether the Veteran's reported urinary conditions are related to his service-connected lumbar spine disability.  Although the Secretary argued that the Board sufficiently addressed this contention by its determination that the evidence of record provided sufficient information to adequately evaluate the claim, the Court disagreed, stating that the Board had not discussed the relevant standards found in McLendon v. Nicholson, 20 Vet. App. 79 (2006) and did not explain why the existing evidence was adequate.  

The first directive from the Court in its November 2014 decision was that the Board must specifically address whether a further VA examination is required in connection with its determination of whether a separate disability rating is warranted, at any time during the rating period prior to September 7, 2007, for the Veteran's urinary hesitation and nocturia.  

Further, the Court stated that due to the possibility that the Board may find on remand that a further VA medical examination is not required, the Court would address the sufficiency of the Board's explanation of its denial of a separate rating for the Veteran's urinary hesitation and nocturia.  The Court determined that the Board's reasons and bases for that determination were inadequate.  It explained that although the Board had noted a 2006 report that the Veteran had nocturia and urinary hesitancy, and cited to evidence consisting of the Veteran's denial of bladder problems in 2005 and 2007, and found that the evidence was against assigning a separate rating for bladder problems, the Board had not explained how the negative evidence preponderated against a separate rating, to include on a staged rating basis. 

After pointing to what the Court determined were deficiencies in how the Board addressed the Veteran's own statements and an October 2006 physician's statement regarding urinary urgency, the Court stated that if, on remand, the Board was to find that another examination or opinion was not required and again denied a separate rating for the Veteran's reported urinary conditions then the Board must provide a more robust explanation of such denial.  

Given the Court's decision, the Board concludes that a remand for another examination and opinion is now needed, it appears.  The Board is aware that the Veteran underwent an examination of his spine in November 2014.  That examination report does not provide information that adequately addresses whether the Veteran had urinary hesitancy or nocturia related to his service-connected lumbar spine disability prior to September 7, 2007.  Hence, the November 2014 examination does not eliminate the need for a remand in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to determine if he has had neurologic residuals (if any) of his service-connected lumbar spine disability consisting of urinary hesitancy and nocturia during any identified time period since contemporaneous to when he filed his claim of entitlement to an increased rating for his lumbar spine disability in September 2005.  The claims file must be reviewed in conjunction with the examination.  The examiner must complete the following:

(a)  Identify any period or periods of time following September 2005, that the Veteran had urinary hesitancy or nocturia.  The examiner must specifically ask the Veteran if he has had urinary hesitancy or nocturia at any time since approximately September 2005.  The examiner must also comment on the October 2006 private treatment note from the practice of Dr. William Lopez that includes a listing of "3. Urinary urgency and nocturia.  He is to continue HYTRIN 1 p.o. qd. DETROL-LA 1 po qd" and includes that the Veteran reported "urinary hesitancy and has nocturia several times a night" signed by Pam Shubin, MS, FNP/kw.  The note is found on page 18 of 20 of a document containing treatment records and was stamped as received at VA in December 2007.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such urinary hesitancy or nocturia was a neurologic abnormality of his service-connected lumbar spine disability.  The examiner must support his or her opinion with a complete rationale.  

2.  This is a complex case back from the Veterans Court.  The RO/AMC should readjudicate the issue of entitlement to a separate disability rating for urinary hesitancy and nocturia as neurologic residuals of service-connected spinal stenosis of the lumbar spine status post laminectomy for the period prior to September 7, 2007.  

If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




